                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    DISNEY ENTERPRISES, INC.;
    LUCASFILM LTD. LLC; TWENTIETH                           MEMORANDUM DECISION AND
    CENTURY FOX FILM CORPORATION;                           ORDER GRANTING PETITIONERS’
    WARNER BROS. ENTERTAINMENT                              MOTIONS TO COMPEL IN PART
    INC.; MVL FILM FINANCE LLC; NEW
    LINE PRODUCTIONS, INC.; and TURNER                      Case No. 2:19-mc-00122
    ENTERTAINMENT CO.,
                                                            Judge Clark Waddoups
                Petitioners,

       vs.

    VIDANGEL, INC.,

                Defendant,


             Before the court are four Motions to Compel Responses to subpoenas issued in Disney

Enterprises, Inc. et al. v. VidAngel, Inc., No. 2:16-cv-04109-AB (C.D. Cal.) (the “California

Case”).1 For the reasons stated below, the court fully grants one of the motions, and grants three

motions in part.

                                                    Background

             On October 6, 2017, Plaintiffs in the California Case filed their First Amended

Complaint. (2:16-cv-4109, C.D. Cal., ECF No. 228.) Plaintiffs in the California Case allege that

VidAngel “violat[ed] copyright law and Plaintiffs’ rights” by copying and streaming Plaintiffs’

copyrighted works. (See 2:16-cv-4109, C.D. Cal., ECF No. 228 at 12.) Plaintiffs in the



1
    The four motions are ECF Nos. 2, 3, 4, and 5.

                                                        1
California Case argue that they are “entitled to statutory damages” for “VidAngel’s willful

infringement . . .” (See 2:16-cv-4109, C.D. Cal., ECF No. 228 at 19.) Courts consider certain

factors in determining “what is a just amount of statutory damages in the copyright infringement

context,” including “the expenses saved and the profits reaped,” “the revenues lost by the

plaintiff,” and “whether the defendant’s conduct was innocent or willful.” Prod. Partners, LLC v.

Aucoin, No. CV 09-7504-GHK (RCX), 2011 WL 13190160, at *2 n. 2 (C.D. Cal. Jan. 12, 2011).

         On January 23, 2019, four subpoenas relevant to the instant dispute were issued on four

non-parties—(1) Dalton Wright, (2) Bill Aho, (3) Paul Ahlstrom, and (4) Harmon Ventures LLC.

(See ECF Nos. 18-1 at 2; 17-1 at 2; 19-1 at 2; and 20-1 at 2.) The subpoenas seek documents that

Petitioners argue are relevant to their claims for statutory damages in the California Case.

         On February 11 and February 13, 2019, Mr. Wright, Mr. Aho, and Harmon Ventures

LLC, through their attorney David W. Quinto, submitted responses and objections to the

subpoenas. (See ECF Nos. 2-1 at 7; 3-1 at 7; and 5-1 at 9.) Mr. Ahlstrom did not submit “any

objections or response to the subpoena.” (ECF No. 4 at 3.) None of the four non-parties have

produced any document in response to the subpoenas. (See ECF Nos. 2 at 4; 3 at 4; 4 at 3; and 5

at 4.)

         On February 22, 2019, Petitioners filed four Motions to Compel Responses to the

subpoenas issued in the California Case. On February 25, 2019 the Petitioners paid their filing

fee, and the filing date of the case was changed to 2/25/2019. (ECF No. 6.) On March 4, 2019,

Mr. Wright, Mr. Aho, Harmon Ventures, and Paul Ahlstrom, through their attorney, Jay Morgan

Philpot, filed Responses in Opposition and Counter Motions to Quash. (ECF Nos. 11–14.) On

March 6, 2019, Petitioners filed Replies. (ECF Nos. 17–20.)


                                                 2
                                             Analysis

       “Pursuant to Fed. R. Civ. P. 45, nonparties to litigation may be served a subpoena

commanding them to produce designated documents, electronically stored information, or

tangible things in their possession, custody, or control.” Apple, Inc. v. Samsung Elecs. Co., No.

12-CV-0630-LHK PSG, 2013 WL 1942163, at *1 (N.D. Cal. May 9, 2013) (citing Fed. R. Civ.

P. 45(a)(1)(A)(iii)). “[T]he scope of discovery through a subpoena is the same as that applicable

to Rule 34 and the other discovery rules.” See Fed.R.Civ.P. 45, Advisory Committee Notes

(1970). Rule 34(a) provides that “[a] party may serve on any other party a request within the

scope of Rule 26(b).” Fed. R. Civ. P. 34(a). Rule 26(b) provides that [p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim . . . and

proportional to the needs of the case . . . .” Fed. R. Civ. P. 26(b). “Relevance under Rule 26(b) is

broadly defined, ‘although it is not without ultimate and necessary boundaries.’” Apple, Inc,

2013 WL 1942163 at *1. (citation omitted).

Timeliness

       In each of their Responses, the four non-party Respondents argue that “[t]he subpoenas

[were] untimely under the active scheduling order in the Central District of California, because it

was not served sufficiently in advance of the March 18, 2019 fact discovery cut-off.” (See ECF

Nos. 11, 12, 13, and 14.) The Respondents further argue that the “California court effectively

decided this issue on March 4 when it entered two similar orders confirming that Plaintiffs’

similarly timed discovery actions have been dilatory, untimely and outside the provision of the

scheduling order.” (ECF id.) In their Replies, Petitioners argue that the subpoenas “were issued

on January 23, 2019, well before the discovery cutoff on March 18, 2019” and argue that their


                                                 3
Motions only involve “a small number of issues and limited responses,” which Magistrate Judge

Abrams would allow at this point. (ECF No. 18 at 2.) The court agrees with Petitioners that

because the subpoenas were issued almost two months before the fact discovery cut-off, they are

not untimely.

Validity

        The Respondents argue that the subpoenas are invalid under DUCivR 37-1(a)(9) because

they were not served with a copy of the local rule and are invalid under Federal Rules of Civil

Procedure, Rule 45(c)(2)(A) because they require compliance outside the 100 miles allowed.

(See ECF Nos. 11, 12, 13, and 14.) Petitioners argue that the failure to include a copy of the local

rule alongside their motions to compel does not warrant denial of Plaintiffs Motion. (See ECF

No. 17 at 2 (citing Ellis-Hall Consultants, LLC v. Hoffman, 2018 WL 4215114, at *2 (D. Utah

Sept. 4, 2018).) The court agrees with Petitioners and declines to deny Defendants’ Motion based

on this technical failure.

        Petitioners also argue that “nothing in the subpoena mandates compliance in California”

and argue that “courts in this Circuit have repeatedly held that where, as here, a subpoena

requires ‘only production of documents, there is no violation of the 100-mile limitation of Rule

45.’” (ECF No. 17 at 3.) The court agrees with Petitioners that the subpoenas do not violate

Federal Rules of Civil Procedure, Rule 45(c)(2)(A).

Dalton Wright

        In their January 23, 2019 subpoena to Dalton Wright, Petitioners made four requests for

production:

    1. “All documents or communications regarding VidAngel or the Vidangel Service.”


                                                 4
   2. “All documents or communications related to any revenue, income, or profits You have

       received directly or indirectly from VidAngel.”

   3. “All documents or communications related to any payments or investments You have

       made directly or indirectly to VidAngel or expenditures You have made directly or

       indirectly on VidAngel’s behalf.”

   4. “All documents relating to VidAngel’s plans, strategy, or attempts to obtain licenses to

       stream copyrighted content from any Studio, including but not limited to Plaintiffs.”

(ECF No. 18-1 at 7.)

       In the California Case, Plaintiffs claim that VidAngel’s “infringement is willful” and seek

statutory damages. (ECF No. 2 at 2.) In their Motion to Compel, Petitioners argue that they “seek

two categories of documents from Wright” that they argue “directly relate to statutory damages:”

“Documents regarding VidAngel’s revenue, income, payment history, investments, and

expenditures” and “[c]ommunications between Wright and VidAngel related to VidAngel’s

streaming service, as well as documents regarding VidAngel’s attempt to obtain copyright

licenses, which relates to ‘whether the defendant’s conduct was innocent or willful.’” (ECF No.

2 at 2–3.)

       Mr. Wright argues that Petitioners’ request is an overbroad “impermissible fishing

expedition.” (ECF No. 11 at 2.) He argues that Petitioners’ first request is overbroad because it

“is not targeted at ‘expenses saved’ or ‘profits reaped.’” (ECF No. 11 at 2.) Mr. Wright also

appears to argue that much of the information that Petitioners seek in their second request for

production is publicly available “by virtue of VidAngel’s SEC filings and disclosures made to

the Utah Bankruptcy Court.” (ECF No. 11 at 2.) Regarding Petitioner’s third request, Mr. Wright


                                                 5
argues that “[t]here is no basis to invade Mr. Wright’s privacy in his personal financial affairs”

and argues that “responsive documents would not show” VidAngel’s expense or profits. (ECF

No. 11 at 2.) Finally, Mr. Wright argues that because Petitioners’ fourth request “is unlimited to

time, it . . . encompasses matters beyond the scope of the pending litigation.” (ECF No. 3 at 11.)

       In their Reply to Paul Ahlstrom’s Response, Petitioners respond to the argument that

much of the information that Petitioners seek in their second request for production is publicly

available. (See ECF No. 18.) Petitioners note “that their request to Mr. Ahlstrom and Mr. Wright

are broader than mere ‘payments to board members,’ which Mr. Ahlstrom contends are public

record.” (ECF No. 19 at 2.) Petitioners argue that their requests “include matters that are not in

the public record that relate to the profits reaped by VidAngel.” (See ECF No. 19 at 2.)

Regarding Mr. Wright’s objection to their third request for production, Petitioners argue that

“Mr. Wright’s privacy objections are resolved by the existence of a stipulated protective order in

the underlying case.” (ECF No. 18 at 2.) Petitioners argue that their fourth request “relates to

whether VidAngel’s copyright infringement was willful.” (ECF No. 18 at 2.)

       The court agrees with Petitioners that the documents they seek are relevant to their claim

of infringement. The court also agrees that Mr. Wright’s privacy objections are resolved by the

existence of the stipulated protective order in the California Case. But “the court must limit the

extent of discovery if it determines that:” “the discovery . . . can be obtained from some other

source that is more convenient, less burdensome, or less expensive.” Fed. R. Civ. P.

26(b)(2)(C)(i). The court therefore GRANTS Petitioners’ Motion (ECF No. 2) in part. The court

orders Mr. Wright to produce all documents that are responsive to the subpoena issued on

January 23, 2019 with one limitation—Mr. Wright need not produce any document that is


                                                 6
publicly available “by virtue of VidAngel’s SEC filings and disclosures made to the Utah

Bankruptcy Court.” (ECF No. 11 at 2.)

William Aho

       In their January 23, 2019 subpoena to William Aho, Petitioners made five requests for

production:

   1. “Any and all communications between You and Harmon Brothers.”

   2. “Any and all communications between you and VidAngel.”

   3. “Documents sufficient to show any and all payments and/or compensation of any kind

       made to you by VidAngel.”

   4. “Documents sufficient to show any and all payments and/or compensation of any kind

       made to Protect Family Rights by VidAngel.”

   5. All documents or communications related to any payments or investments you have made

       to VidAngel or expenditures you have made on VidAngel’s behalf.”

(ECF No. 17-1 at 7.)

       Petitioners “seek two categories of information from Aho.” (ECF No. 3 at 2.) “First,

[they] seek to discover information regarding Aho’s relationship to VidAngel.” (ECF No. 3 at 2.)

Petitioners explain that VidAngel “has identified Aho as a witness for trial.” (ECF No. 3 at 2.)

Second, they “seek communications between Aho and VidAngel related to VidAngel’s

streaming service, which” Petitioners argue relates to whether VidAngel’s conduct was innocent

or willful.” (ECF No. 3 at 3.)




                                                 7
       Mr. Aho argues that his communications with Harmon Brothers LLC “are irrelevant to

the amount of statutory damages.” (ECF No. 12 at 2.) Mr. Aho also makes various arguments

regarding the second, third, fourth, and fifth request for production. (See ECF No. 12 at 2.)

       In Reply, Petitioners argue that “[d]ocuments regarding Mr. Aho’s communications with

and payments from VidAngel” are relevant to his credibility as a witness and are necessary for

effective impeachment. (See ECF No. 17 at 3.) But in their Reply in Support of Their Motion to

Compel Bill Aho’s Response to the California Subpoena, Petitioners do not address Mr. Aho’s

argument regarding communications with Harmon Brothers, LLC. (See ECF No. 17 at 3.) The

court notes that Petitioners’ Motion to Compel Harmon Brothers, LLC’s Response to the

Subpoena, (ECF No. 9) is currently pending before the court and no response has yet been filed.

The court at this time therefore declines to rule on issues relating to Harmon Brothers, LLC.

       The court agrees with Petitioners that the documents it seeks relating to communications

and payments between VidAngel and Mr. Aho are relevant to his credibility as a witness. The

court orders Mr. Aho to produce all documents that are responsive to the January 23, 2019

subpoena’s requests for production Nos. 2, 3, 4, and 5. (See ECF No. 17-1 at 7.) Mr. Aho need

not respond to the first request for production relating to his communication with Harmon

Brothers at this time, however.

Paul Ahlstrom

       In their January 23, 2019 subpoena to Paul Ahlstrom, Petitioners made the same four

requests for production that they made to Dalton Wright. (Compare ECF No. 19-1 at 7 with 18-1

at 7.) Petitioners argue that “the appropriateness of” their requests for production from Mr.

Wright “apply equally to Mr. Ahlstrom.” (ECF No. 19 at 2.) In his Response in Opposition and


                                                 8
Counter Motion to Quash, Mr. Ahlstrom “denies that” any service of the subpoena “took place,”

“and states that he was never personally served with the subpoena duces tecum and is prepared to

testif[y] of the same.” (ECF No. 14 at 2.) Mr. Ahlstrom “join[ed] and incorporat[ed] . . . by

reference, the response in opposition and counter-motion-filed by Dalton Wright.” (ECF No. 14

at 3.)

         Regarding service, Petitioners argue that “it is clear Mr. Ahlstrom received a copy of the

subpoena and motion to compel.” (See ECF No. 19 at 3 (citing Ellis-Hall Consultants, LLC v.

Hoffmann, No. 2:12-CV-00771, 2018 WL 4215114, at *3 (D. Utah Sept. 4, 2018).) The court

agrees with the reasoning of Ellis-Hall. Given the response that Mr. Ahlstrom filed, it is clear

that he received the subpoena.

         The court GRANTS Petitioners’ Motion, (ECF No. 4) in part. The court orders Mr.

Ahlstrom to produce all documents that are responsive to the subpoena issued on January 23,

2019 with one limitation—Mr. Ahlstrom need not produce any document that is publicly

available “by virtue of VidAngel’s SEC filings and disclosures made to the Utah Bankruptcy

Court.” (ECF No. 11 at 2.)

Harmon Ventures LLC

         In their January 23, 2019 subpoena to Harmon Ventures, LLC, Petitioners made nine

requests for production:

    1. “Documents sufficient to show the ownership interest of any of the following persons in

         Harmon Ventures: Neal Harmon; Jeffrey Harmon; any relative of Neal or Jeffrey

         Harmon; any entity owned in whole or in party by Neal or Jeffrey Harmon; and/or any

         officer, director, investor, or employee of VidAngel.”


                                                  9
   2. “Documents sufficient to show Harmon Ventures’ ownership interest in VidAngel.”

   3. “Documents sufficient to show Harmon Ventures’ ownership interest in Harmon Brothers

       LLC.”

   4. “Documents sufficient to show Harmon Ventures’ total revenue, on a monthly and annual

       basis, derived from any and all sources.”

   5. “Documents sufficient to show the percentage of Harmon Ventures’ total revenue, on a

       monthly basis, derived from services rendered to VidAngel.”

   6. “Documents sufficient to show any and all transfers of value (whether monetary, stock or

       other source of value) (to or from) Harmon Ventures and VidAngel.”

   7. “Documents sufficient to show any and all transfers of value (whether monetary, stock or

       other source of value) between (to or from) Harmon Ventures and Harmon Brothers

       LLC.”

   8. “Documents sufficient to show the total payments or any other form of compensation (on

       a monthly basis) made by Harmon Ventures to any of the following persons: Neal

       Hamon, Jeffrey Harmon; any relative of Neal or Jeffrey Harmon; any entity owned in

       whole or in part by Neal or Jeffrey Harmon; and/or any officer, director, investor or

       employee of VidAngel.”

   9. All documents or communications related to any payments or investments you have made

       to VidAngel or expenditures you have made on VidAngel’s behalf.”

(ECF No. 20-1 at 7–8.)

       In their Motion to Compel, Petitioners allege that Harmon Ventures, LLC “is the largest

shareholder in VidAngel” and allege that it “is owned and controlled by VidAngel’s co-founders


                                               10
Neal and Jeff Harmon.” (ECF No. 5 at 2.) Petitioners argue that the documents they have

requested “are relevant to a statutory damages analysis, which accounts for the ‘expenses saved

and the profits reaped’ by VidAngel.” (ECF No. 5 at 2 (quoting Product Partners, LLC v.

Aucoin, No. 09-7504, 2011 WL 13190160).)

       In Opposition, Harmon Ventures, LLC argues that Petitioners’ “requests have nothing to

do with the price of tea in China and even less to do with the determination of statutory

damages.” (ECF No. 13 at 3.) But Harmon Ventures acknowledges that “[i]t has partial common

ownership with VidAngel in that through Harmon Ventures Neal and Jeff Harmon own less than

20% of VidAngel.” (ECF No. 13 at 2.)

       In reply, Petitioners argue that their “requests with respect to the ownership interests in

HV, as well as HV’s ownership in VidAngel, relate to the ‘profits reaped’ by VidAngel” and

argue that “by determining the distributions made to VidAngel members and referencing the

members’ respective ownership interests, Plaintiffs will be able to gauge the profits VidAngel

reaped.” (ECF No. 20 at 2.) Petitioners further argue that “the expenditures and investments HV

made on behalf of VidAngel provide further insight as to the profitability of VidAngel.” (ECF

No. 20 at 3.) Petitioners also argue that the transfers between Harmon Ventures, LLC and

VidAngel will provide insight “regarding the ultimate profits reaped by VidAngel,” in part,

because Harmon Ventures is a holding company through which VidAngel co-founders own their

interest in VidAngel. (See ECF No. 20 at 3.)

       The court agrees with Petitioners that the documents they seek are relevant to their

statutory damage analysis. The court grants Petitioners’ Motion (ECF No. 5) in part. The court

orders Harmon Ventures to provide all documents responsive to the January 23, 2019 subpoena


                                                11
with the following limitation—because Petitioners’ Motion to Compel Harmon Brothers’

Response is still pending, Harmon Ventures need not disclose documents that relate to Harmon

Brothers at this time.



                                               Order

          The court orders the following:

   I.        The court GRANTS Petitioners’ Motion (ECF No. 2) in part. The court orders Mr.

             Wright to produce all documents that are responsive to the subpoena issued on

             January 23, 2019 with one limitation—Mr. Wright need not produce any document

             that is publicly available “by virtue of VidAngel’s SEC filings and disclosures made

             to the Utah Bankruptcy Court.” (ECF No. 11 at 2.). Mr. Wright shall produce all

             responsive documents on or before March 9, 2019 at 11:59 p.m.

   II.       The court a GRANTS Petitioners’ Motion, (ECF No. 3). The court orders Mr. Aho to

             produce all documents that are responsive to the January 23, 2019 subpoena’s

             requests for production Nos. 2, 3, 4, and 5. (See ECF No. 17-1 at 7.) Mr. Aho need

             not respond to the first request for production relating to his communication with

             Harmon Brothers at this time, however. Mr. Aho shall produce all responsive

             documents on or before March 8, 2019 at 11:59 p.m.

   III.      The court GRANTS Petitioners’ Motion, (ECF No. 4) in part. The court orders Mr.

             Ahlstrom to produce all documents that are responsive to the subpoena issued on

             January 23, 2019 with one limitation—Mr. Ahlstrom need not produce any document

             that is publicly available “by virtue of VidAngel’s SEC filings and disclosures made


                                                 12
          to the Utah Bankruptcy Court.” (ECF No. 11 at 2.) Mr. Ahlstrom shall produce all

          responsive documents on or before March 9, 2019 at 11:59 p.m.

   IV.    The court GRANTS Petitioners’ Motion, (ECF No. 5) in part. The court orders

          Harmon Ventures to provide all documents responsive to the January 23, 2019

          subpoena with the following limitation—because Petitioners’ Motion to Compel

          Harmon Brothers’ response is still pending, Harmon Ventures need not disclose

          documents that relate to Harmon Brothers at this time. Harmon Ventures, LLC shall

          produce all responsive documents on or before March 9, 2019 at 11:59 p.m.



DATED this 7th day of March, 2019




                                                  BY THE COURT:


                                                         __________________
                                                  Clark Waddoups
                                                  United States District Judge




                                             13
